Title: To George Washington from William Heath, 24 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Janry 24th 1781
                        
                        The State of the river, and of the roads forbid me the honor of waiting on you at New Windsor.
                        ever Since I had the honor of seeing your Excellency here I have been impatiently waiting to hear from the
                            Troops below, but have not received a Syllable. A British Firing was heard on Sunday morning, and again this morning. The
                            roads are so exceedingly bad that Intelligence can not be expected so easily as otherwise might be, but the time has been
                            long. I have this morning sent an express down towards Crompond to inquire for news, but the crossing of the river and the
                            roads are so bad that I do not expect his return before evening. I however momentarily expect an express from that
                            Quarter.
                        The Battalion from the Garrison destined for the Jersies marched yesterday perhaps as fine a Body of men of
                            their number as have been seen, I apprehend the detachments on the other side of the river Crossed at Kings ferry
                            yesterday. Major General Howe left this place this morning and will overtake the Troops in the Course of the Day. The
                            moment I Obtain any Intelligence of Consequence it shall be transmitted to your Excellency. I have the honor to be with
                            the greatest respect your Excellencys most obedient Servt
                        
                            W. Heath
                        
                    